"! !!  !!"!
  "! !!#%
  $                                 
                                                                   
  !#! "                                                  
                                             0&.27.++            
                                                                              .9   
                             &,&.267                                                  
                                                                                   
  !!%#%*7&0                                     
                                             *+*2)&276 
  
                                                               $

 .675.(78),*

       # 7-* 387-*52.675.(73+*:%35/:.0023:7*1435&5.0;&((*47+.0.2,6+531

4536*4&57.*6:.7-387*0*(7532.(+.0.2,45.9.0*,*6';*1&.0!-*.2+351&7.32327-.6453(*)85*.6

&9&.0&'0*&7-77462;6)86(38576,394536*&2)327-*&((314&2;.2,1&7*5.&067.6-*5*';

       7-&7*+*2)&2766-&00237.+;4536*0&.27.++3+7-.62*:7*1435&5;+.0.2,

453(*)85**+*2)&2761&;)363';6*59.2,7-.65)*5324536*0&.27.++9.&*1&.0



&7*)45.0   
      *:%35/*:%35/
                                      UNITED STATES DISTRICT COURT
                                       S O U T H E R N DISTRICT OF NEW YORK
                                                        NOTICE
      COLLEEN MCMAHON                                                                        RUBY J. KRAJICK
          Chief Judge                                                                          Clerk of Court



      Dated:                                                                                         Contact:
      April 1, 2020                                                             Pro Se Intake (212) 805-0175


                                                   SDNY Announces

                                   Temporary Acceptance of Pro Se Filings by Email


      In response to the coronavirus/COVID-19 pandemic, the President of the United States has declared a

      national emergency and the Governor of New York has banned mass gatherings and ordered other

      restrictive measures throughout the state.

      In order to protect the health of the public and staff while continuing court operations, effective April

      1, 2020, and until further order of the Court, the United States District Court for the Southern District

      of New York has announced the temporary acceptance of filings via email from pro se parties without

      electronic filing privileges.

      Pro se parties who do not have electronic filing privileges, or who are unable to send documents by

      email, may continue to submit documents by regular mail or through the depository box located in the

      lobby of the U.S. Courthouse at 500 Pearl Street, New York, NY, or the U.S. Courthouse at 300

      Quarropas Street, White Plains, NY.

      These changes are detailed in a Standing order of the Court and an Addendum to the court’s ECF

      Rules & Instructions (attached).

      Questions may be directed to the Pro Se Intake unit at (212) 805-0175.

                                                           ###


 THE HON. CHARLES L. BRIEANT JR.                THE DANIEL PATRICK MOYNIHAN                  THE THURGOOD MARSHALL
FEDERAL BUILDING AND COURTHOUSE                  UNITED STATES COURTHOUSE                   UNITED STATES COURTHOUSE
      300 QUARROPAS STREET                       500 PEARL STREET, ROOM 820                      40 FOLEY SQUARE
   WHITE PLAINS, NY 10601-4150                    NEW YORK, NY 10007-1312                      NEW YORK, NY 10007
                                                        (212) 805-0500
Case 1:20-mc-00179-CM Document 1 Filed 04/01/20 Page 1 of 2


                                                 ND
                                          +VEHF$PMMFFO.D.BIPO
Case 1:20-mc-00179-CM Document 1 Filed 04/01/20 Page 2 of 2
                                   United States District Court
                                  Southern District of New York
                      Addendum to Electronic Case Filing Rules & Instructions
                        Temporary Acceptance of Pro Se Filings by Email


                       Temporary Acceptance of Pro Se Filings by Email

                               ECF Rules - Section 1. Scope of Electronic Filing

1.1 (IMPORTANT NOTE - due to the coronavirus/COVID-19 pandemic, in addition to accepting pro se filings
in paper form, the court has announced the temporary acceptance of filings via email from pro se parties
without electronic filing privileges. See the April 1, 2020, Addendum to these Rules for further instructions.)

Except as expressly provided and in exceptional circumstances preventing a party from filing electronically,
all documents required to be filed with the Court must be filed electronically. Any party unable to comply
with this requirement must seek permission of the Court to file in the traditional manner, on paper. Any
such application made after regular business hours may be submitted through the night depository box
maintained pursuant to Local Civil Rule 1.2.

Unless otherwise ordered by the Court, documents filed by pro se litigants must be filed in the traditional
manner, on paper, and will be scanned and docketed by the Clerk’s Office into the ECF system.

_____________________________________________________________________________________


                                                 Instructions


Procedures for Emailing Pro Se Documents for Filing
    x   Documents submitted electronically must be in PDF format, no larger than 10 megabytes;
    x   Documents to be filed may be emailed to Temporary_Pro_Se_Filing@nysd.uscourts.gov;
    x   Documents to be filed must be attached to the email;
    x   Documents must be signed by the filing party by either
                 (a) signing by hand and then scanning the document;
                 (b) signing electronically using a digital signature; or
                 (c) by typing: “s/Filer’s Name;”
    x   The email and attached documents must contain the filer’s name, address, and telephone number;
    x   For new cases, the subject line of the email must read “PRO SE FILING – NEW CASE;”
    x   For existing cases, the subject line of the email must read “PRO SE FILING – [case number];”
    x   A document submitted for filing by email does not have to be delivered to the court in hard copy
        form.

Limitations
    x   Pro    Se     filings   emailed      to     any        email               address    other       than
        Temporary_Pro_Se_Filing@nysd.uscourts.gov will be disregarded;
                                   United States District Court
                                  Southern District of New York
                      Addendum to Electronic Case Filing Rules & Instructions
                        Temporary Acceptance of Pro Se Filings by Email

    x   This email address is solely for submitting attached PDF documents for filing;
    x   Any additional comments, questions, or other messages in the email will be disregarded;
    x   Any additional correspondence included in the email will be disregarded.

Payment for New Cases
    x   For new cases for which the filing fee is to be paid, payment must be sent separately by mail, within
        14 days of filing, addressed to:
                             Cashiers-Room 120, 500 Pearl Street, New York, NY 10007
    x   Personal checks will not be accepted. Payment must be by money order or certified check, must
        include the case number and must be made payable to:
                                                 Clerk, USDC, SDNY
    x   A pro se party seeking to waive the filing fee for a new case must include an Application to Proceed
        Without Prepaying Fees or Costs (IFP Application) form (attached);
    x   14 days after the mailing or emailing of any newly filed case, pro se filers should call the Pro Se
        Intake Unit at 212-805-0175, to learn the case number and the name of the assigned judge.

Sign-Up for Email Notifications
Pro Se parties without electronic filing privileges but with an email address are strongly encouraged to
consent to receive electronic service of filings through notifications sent by email from the court’s
Electronic Case Filing (ECF) system. Electronic service is faster than service by mail and is the same system
used by attorneys.
Pro se litigants who wish to consent to receive electronic service must fill out the Consent to Electronic
Service (for pro se cases) form (attached). You may disregard the instruction at the bottom of the form to
return the form by mail and instead return the signed consent form by email, in PDF format, to:
                               Temporary_Pro_Se_Filing@nysd.uscourts.gov
Pro se litigants who consent to receive electronic service of filings will no longer receive the same
documents in paper form by mail.
If you consent to receiving electronic service, you will receive a Notice of Electronic Filing (NEF) by e-mail
each time a document is filed in your case. After receiving the NEF, you are permitted one “free look” at
the document by clicking on the hyperlinked document number in the e-mail. Once you click the hyperlink
and access the document, you may not be able to access the document for free again. After 15 days, the
hyperlink will no longer provide free access. Any time the hyperlink is accessed after the first “free look”,
or the first 15 days, you may be charged to view the document. For this reason, you should print or save
the document during the “free look” to avoid future charges.

Questions may be directed to the Pro Se intake Unit at (212) 805-0175.
